t c memo united_states tax_court david a hoelscher and melissa a hoelscher petitioners v commissioner of internal revenue respondent docket no filed date gerald l brantley for petitioners roberta l shumway and bryan j dotson for respondent memorandum findings_of_fact and opinion foley judge the issues for decision relating to and years in issue are whether petitioners engaged in a ranching activity with the objective of making a profit and whether petitioners are liable for sec_6662 accuracy-related_penalties findings_of_fact during the years in issue petitioners owned nlc inc a manufacturing corporation and engaged in other business activities they reported income of dollar_figure dollar_figure and dollar_figure relating to and respectively mr hoelscher has an accounting background and was a member and former director of the exotic wildlife association mrs hoelscher has a degree in fine arts and a longstanding interest in cutting horses petitioners grew up on farms but do not have any formal education relating to farming ranching or raising exotic livestock between date and date petitioners purchased whiskey canyon ranch wcr a big_number acre property in eastern kerr county texas petitioners moved to wcr where they hunted fished entertained and hosted game ranching seminars bred and trained cutting horses raised cattle buffalo unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue a cutting horse is a horse that has been trained to isolate an individual cow from a herd and exotic livestock and constructed a guest lodge lighted arena and primary residence petitioners made most of the management decisions relating to the ranching activity and hired noe silva to train and show their cutting horses in competitions in petitioners transferred acres of wcr to their wholly owned partnership in date the partnership sold the acres to a third party and petitioners sold an option to acquire acres of wcr to a different third party during the years in issue petitioners reported on schedules f profit or loss from farming the following year total gross_income dollar_figure big_number big_number big_number expenses dollar_figure big_number big_number big_number losses dollar_figure big_number big_number big_number these include axis red deer scimitar horned oryx barasingha black angus antelope sika deer fallow deer zebra eld’s deer and emu cutting horse competitions are events in which horses are judged on their ability to separate a single cow from a herd of cattle certain events can provide winners substantial prize money and the ability to earn substantial breeding fees from through petitioners reported gross_income expenses and losses totaling dollar_figure dollar_figure and dollar_figure respectively relating to the ranching activity in a notice_of_deficiency sent to petitioners on date respondent determined that the ranching activity was not engaged in for profit respondent further determined that petitioners were liable for income_tax deficiencies of dollar_figure dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure relating to and respectively on date petitioners while residing in texas filed a petition with the court opinion a taxpayer generally may not deduct losses attributable to an activity unless that activity is engaged in for profit see 68_f3d_868 5th cir aff’g per curiam tcmemo_1993_634 petitioners did not engage in the ranching activity with the requisite profit objective see 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs setting forth nine nonexclusive factors that may indicate whether a taxpayer has a profit objective to the contrary recreation and personal pleasure were the primary factors motivating petitioners to engage in and continue the ranching activity see sec_1_183-2 income_tax regs although a reasonable expectation of profit is not required the facts and circumstances must indicate that the taxpayer entered into the activity or continued the activity with the objective of making a profit sec_1_183-2 income_tax regs petitioners’ substantial income from other sources allowed them to willingly absorb losses totaling approximately dollar_figure million over years see golanty v commissioner t c pincite sec_1 b income_tax regs mrs hoelscher testified that petitioners just keep chugging along trying to make something work yet they did not take any meaningful action to reduce expenses or increase revenue see sec_1_183-2 income_tax regs indeed they had no plan to achieve profitability mrs hoelscher likened her quixotic goal of breeding a championship horse to winning the lottery petitioners are sophisticated and successful in business but did not conduct the ranching activity in a businesslike manner see id they did not keep an inventory of the animals on wcr maintain insurance relating to wcr or their livestock or prepare a written business plan budget or projection of future profitability petitioners held wcr primarily to profit from an increase in its value see sec_1_183-1 income_tax regs as petitioners’ expert testified t he rate of return from agricultural endeavors did not provide an adequate return to the land and wcr and properties in its neighborhood were most valuable as investments indeed the sale of acres and the option to sell an additional acres further demonstrate that wcr was held for appreciation see id petitioners contend that their expectation of and wcr’s actual appreciation over time ie approximately dollar_figure million demonstrate their profit objective relating to the ranching activity petitioners’ expectation that wcr would appreciate does not however affect our determination as to whether petitioners engaged in the ranching activity for a profit see id farming and holding land primarily to profit from an increase in value will be considered the same activity only where the income from farming exceeds the deductions from farming that are not attributable to holding the land see id the holding of wcr was a separate activity because the income relating to the ranching activity did not exceed the deductions see id petitioners reported losses resulting in understatements of tax of dollar_figure dollar_figure and dollar_figure relating to and respectively these understatements exceed of the tax required to be shown on the returns and therefore are substantial understatements of income_tax see sec_6662 respondent bears and has met his burden of production see sec_7491 116_tc_438 petitioners have not established reasonable_cause for the underpayments or that the returns were prepared in good_faith see sec_6664 higbee v commissioner t c pincite accordingly we sustain respondent’s determinations contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
